Citation Nr: 0930892	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  09-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1940 to May 
1942.  He died in April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that, in a January 2009 statement, the 
appellant withdrew her claim for death pension benefits.  
Therefore, the only issue remaining before the Board as 
developed for review by the RO is a claim of entitlement to 
DIC benefits.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1. The Veteran and the appellant were married in June 1943.

2. The Veteran and the appellant were divorced in May 1984.

3. The Veteran died in April 2001.

4. There is no contention or evidence of a remarriage by the 
Veteran and the appellant or of any intent by either to 
remain husband and wife after the divorce.




CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for DIC 
benefit purposes.  38 U.S.C.A. §§ 101(3), 103, 1310, 1318 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.53, 3.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1310, DIC benefits may be paid to a 
"surviving spouse" if a veteran dies from a service-
connected disability.  Additionally, under 38 U.S.C.A. 
§ 1318(a), benefits are payable to the "surviving spouse" 
of a deceased veteran in the same manner as if the death were 
service connected.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2009).  A "deceased veteran" for purposes of § 1318 is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2008).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse of a deceased veteran who dies, not as the 
result of his own willful misconduct, and who was in receipt 
of or entitled to receive (or but for the receipt of retired 
or retirement pay was entitled to receive) compensation at 
the time of death for a service-connected disability that 
either was continuously rated totally disabling for a period 
of ten or more years immediately preceding death; or, if so 
rated for a lesser period, was so rated continuously for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty; or, 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
as totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.

The term "surviving spouse," except as provided in 38 
C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2008), and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50(b).  The 
surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  
Finally, a surviving spouse of a veteran must not have 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b)(2).

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage 
may be established by various types of documentary evidence 
together with the claimant's certified statement concerning 
the date, place, and circumstances of dissolution of any 
prior marriage, provided that such facts, if they were to be 
corroborated by the evidence, would warrant acceptance of the 
marriage as valid.  38 C.F.R. § 3.205(a) (2008).  In certain 
cases, not applicable to this case, an individual may be 
recognized as a surviving spouse of the veteran despite an 
invalid marriage where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid.  38 C.F.R. § 
3.52.

In jurisdictions where marriages other than by ceremony are 
recognized, the affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married and whether they were generally 
accepted as such in the communities in which they lived.  38 
C.F.R. § 3.205(a)(6) (2008).

In the instant case, the evidence of record includes a copy 
of a divorce decree from the Circuit Court of Douglas County, 
Oregon that indicates the appellant and the Veteran were 
legally divorced effective in May 1984.  In addition, the 
evidence of record indicates that the Veteran died in April 
2001.  The appellant has not maintained that she and the 
Veteran were remarried or that she and the Veteran continued 
to cohabitate or continued to consider themselves husband and 
wife following the dissolution of their marriage.  The 
evidence of record indicates that, at the time of his death, 
the Veteran resided in Apache, Oklahoma and the appellant 
resided in Roseburg, Oregon.  Significantly, the appellant 
has not contended that she is anything more than the 
Veteran's former wife of forty-one years.  She has indicated 
that the Veteran wanted to be free to move to Oklahoma, which 
he apparently did after the divorce.  The fact that neither 
the Veteran nor the appellant was ever married to a third 
party does not alter the reality that they divorced in 1984 
and were not husband and wife thereafter.  The facts are not 
in dispute.  Thus, because the appellant is not a "surviving 
spouse" of the Veteran as defined by law, there is no legal 
basis under the law and regulations upon which to award 
benefits under 38 U.S.C.A. § 1310 or 38 U.S.C.A. § 1318.  As 
noted above, DIC benefits are payable to a qualifying 
claimant, which includes a "surviving spouse."  Therefore, 
the appellant's claim to DIC must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim based on a lack of legal merit).

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

As noted above, the appellant's claim is denied as a matter 
of law; hence, the duties to notify and assist imposed by the 
VCAA are not applicable.  See e.g., Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).


ORDER

Entitlement to DIC benefits is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


